 



Exhibit 10.20

THE McGRAW-HILL COMPANIES, INC.
EMPLOYEE RETIREMENT ACCOUNT PLAN SUPPLEMENT1

ARTICLE I

PURPOSE

          The principal purpose of The McGraw-Hill Companies, Inc. Employee
Retirement Account Plan Supplement (the “Plan”) is to provide selected employees
of The McGraw-Hill Companies, Inc. (the “Company”) and its subsidiaries
(hereinafter referred to collectively as the “Employers”), with retirement
benefits which would have been provided under the Employee Retirement Account
Plan of The McGraw-Hill Companies, Inc. (“ERAP”) except for the limitations
imposed by Section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “Code”), and which are payable in certain circumstances to Participants in
certain of the severance plans of the Company.

ARTICLE II

DEFINITIONS

          The following words and phrases as used herein shall have the
following meanings:

          (a) “Account” means the account established for each Participant under
the Plan.

          (b) “Benefit” means the benefit payable to a Participant or his
beneficiary under Article IV of the Plan.

          (c) “Change of Control” means any of the following:



--------------------------------------------------------------------------------

1   Including amendments adopted through April 26, 2000.

60



--------------------------------------------------------------------------------



 



          (i) The acquisition (other than from the Company) by any person,
entity or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”), (excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or

          (ii) Individuals who, as of the Effective Date, constitute the Board
of Directors of the Company (as of the Effective Date the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of Directors
of the Company, provided that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Plan, considered as
though such person were a member of the Incumbent Board; or

          (iii) Approval by the shareholders of the Company of a reorganization,
merger, or consolidation, in

61



--------------------------------------------------------------------------------



 



each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company.

          (d) “Committee” means the Executive Committee of the Company.

          (e) “Earnings” means all compensation paid by the Employer to an
employee for services rendered, including short-term incentive compensation.
Earnings shall also include any reductions in compensation made pursuant to The
McGraw-Hill Companies, Inc. Flexible Spending Account Plan and the Savings
Incentive Plan of The McGraw-Hill Companies, Inc. and its Subsidiaries. For
purposes of this Plan, “Earnings” excludes all other executive contingent
compensation.

          (f) “Participant” means an employee of an Employer who has been
selected to participate in the Plan and includes a Severance Plan Participant.

          (g) “Severance Plan” means the Company’s Management Severance Plan,
Executive Severance Plan or Senior Executive Severance Plan.

          (h) “Severance Plan Earnings” means the total amount of salary
continuation payments paid to a Severance Plan Participant

62



--------------------------------------------------------------------------------



 



under Section 5(a) of a Severance Plan (excluding any amount paid in a lump sum
in lieu of salary continuation).

          (i) “Severance Plan Participant” means a former employee of an
Employer who is entitled to remain an active participant in certain
Company-sponsored plans and programs under Section 5(a) of a Severance Plan (and
who is not paid a single lump sum payment in lieu thereof).

ARTICLE III

PARTICIPATION

          Section 3.01. Eligibility to Participate. The Committee shall select
those employees of the Employers who shall be eligible to participate in the
Plan. Any employee who is so selected by the Committee shall become a
Participant as of the first day of the month coinciding with or next following
his selection.

ARTICLE IV

BENEFITS

          Section 4.01. Credits to Account. (a) As of December 31 of the year
beginning on or after the later of (i) January 1 of the year in which the
Participant’s participation in the Plan commenced or (ii) January 1, 1992, there
shall be credited to the Participant’s Account an amount equal to 5% of the sum
of (A) the Participant’s Earnings for such year in excess of the maximum amount
of compensation that may be taken into account under ERAP as a result of the
limitations of Section 401(a)(17) of the Code for such year and (B) any
short-term incentive compensation for such year deferred by the Participant
under the Company’s Key Executive Short-Term Incentive Deferred Compensation
Plan and (C) any salary earned for such year

63



--------------------------------------------------------------------------------



 



which is deferred by the Participant under any plan or arrangement of the
Employer. Any salary or short-term incentive compensation which is deferred by a
Participant shall be excluded from earnings in the year paid to the Participant.
No credit with respect to clause (A) of the preceding sentence shall be made to
a Participant’s Account with respect to (i) the year in which the Participant
ceases to be an employee of the Employers, unless the Participant is eligible
for early or normal retirement under the Company’s Employee Retirement Plan, is
terminated by an Employer through no fault of his own or has any salary
continuation installment due the Participant under a Severance Plan, or (ii) the
year after the year in which the Participant ceases to be an employee of the
Employers for any reason or ceases to have any salary continuation installment
due the Participant under a Severance Plan, if later. No credit with respect to
clause (B) of the first sentence of this Section shall be made to a
Participant’s Account with respect to any year after the year in which the
Participant ceases to be an employee of the Employers for any reason or ceases
to have any salary continuation installment due the Participant under a
Severance Plan, if later.

          (b) Effective April 26, 2000, an amount shall be credited to a
Severance Plan Participant’s Account equal to the amount that would have been
credited to such Participant’s account under ERAP had the Participant been
eligible to have an employer contribution be made to the Participant’s account
under ERAP with respect to such Participant’s Severance Plan Earnings. This
amount shall be credited to the Severance Plan Participant’s Account at such
time as it would have been credited under ERAP.

          Section 4.02. Additional Credits to Account. An additional amount
shall be credited to the Participant’s Account as of

64



--------------------------------------------------------------------------------



 



December 31 of each year, commencing with the year following the year in which
the initial credit is made to the Account. Such additional amount shall be equal
to the product of (i) the balance of the Account as of January l of such year
and (ii) the annual rate of return of the SIP Stable Assets Funds for such year.
No additional amount shall be credited to the Participant’s Account for any
period after December 31 of the year in which the Participant ceases to be an
employee of the Employers or ceases to have any salary continuation installment
due the Participant under a Severance Plan, if later.

          Section 4.03. Payment of Benefit. The Benefit provided under the Plan
shall consist of the balance credited to the Participant’s Account on the date
benefit payments under ERAP commence. Payment of the Benefit to a Participant
shall be made in a lump sum, within 90 days following the December 31 on which
the additional amount is credited to the Participant’s Account under
Section 4.02 for the year in which the Participant ceases to be an employee of
the Employers or ceases to have any salary continuation installment due the
Participant under a Severance Plan, if later. The Benefit provided under this
Article shall be paid in accordance with the preceding sentence to the
Participant’s beneficiary in the event of the death of the Participant, whether
prior to or after commencement of benefits under ERAP, if such beneficiary is
entitled to benefits under the provisions of ERAP.

          Notwithstanding anything contained herein to the contrary, an employee
who becomes a Participant on or after January 1, 1995 and does not have five
years of Continuous Service under ERAP when he ceases to be an employee of the
Employers or ceases to have any salary continuation installment due the
Participant under a Severance Plan, if

65



--------------------------------------------------------------------------------



 



later, shall forfeit the balance credited to his Account, unless his employment
terminates after his 65th birthday or his death.

          Section 4.04. Payment of Benefits in Event of Change of Control. In
lieu of the Benefits payable under Section 4.03, in the event of a Change of
Control, each Participant who has not received payment of the Participant’s
Benefit shall receive a lump sum payment immediately upon such Change of Control
equal to the Benefit to which that Participant is entitled under Section 4.03.

ARTICLE V

MISCELLANEOUS

          Section 5.01. Source of Payment of Benefits. The Benefits provided
under the Plan shall be paid by the Employers from their general assets at the
time and in the manner provided herein. The Benefits shall not be subject to
assignment, pledge, alienation or anticipation by a Participant or his
beneficiary.

          Section 5.02. Amendment and Termination. The Board of Directors of the
Company or the Committee may cause the Plan to be amended at any time and from
time to time, prospectively or retroactively, and the Board of Directors of the
Company may terminate the Plan in its entirety at any time; provided, however,
that no amendment to the Plan may be made by the Committee which materially
increases benefits to Participants. Notwithstanding the foregoing provisions of
this paragraph, no amendment or termination shall reduce the Benefit or rights
of any Participant except with the written consent of the Participant or other
person then receiving such Benefit.

          Section 5.03. Administration. The Committee shall administer the Plan,
resolve any ambiguities or inconsistencies, and decide all questions arising in
its administration, interpretation or

66



--------------------------------------------------------------------------------



 



application. Any decision of the Committee shall be conclusive and binding upon
all Participants or other persons having or claiming an interest in the Plan.

          Section 5.04. Claims Procedure. The Committee shall provide adequate
written notice to any Participant whose claim for Benefits hereunder has been
denied, setting forth specific reasons for such denial, written in a manner
calculated to be understood by such Participant, and shall afford such
Participant a full and fair review of the decision denying the claim, in
accordance with the requirements of the Employee Retirement Income Security Act
of 1974.

          Section 5.05. Withholding. The Employer shall have the right to deduct
from any payment of a Benefit any amount required to satisfy its obligation to
withhold federal, state and local taxes.

          Section 5.06. Conditions of Payment of Benefit. Notwithstanding any
provision of the Plan to the contrary, the right of a Participant or his
beneficiary to receive the Benefit otherwise payable hereunder shall cease upon
the discharge of the Participant from employment with the Employer for acts
which constitute fraud, embezzlement, or dishonesty.

          Section 5.07. Effective Date. The Plan shall be effective as of
December 1, 1989.

67